Citation Nr: 1728542	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-20 609	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a rating greater than 10 percent from July 22, 2014 to January 11, 2017, for postoperative residuals of bilateral inguinal hernia repairs.

2.  Entitlement to a rating greater than zero percent (noncompensable) since January 11, 2017, for these postoperative residuals of the bilateral inguinal hernia repairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. A. Dietrich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The initial rating decision at issue, in February 1998, granted service connection for inguinal hernia with a zero percent (i.e., noncompensable) disability rating retroactively effective from December 23, 1997, the date of receipt of this claim.  The Veteran appealed that initial rating in November 2009.  See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating that, when a Veteran appeals an initial rating, VA adjudicators must determine whether to "stage" the rating, meaning assign different ratings for different periods of time to compensate the Veteran for variances in the severity of the disability).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (clarifying this consideration of whether to "stage" a rating additionally applies to established ratings, so not just initial ratings).

In August 2011, in support of this claim, the Veteran testified at a hearing at the RO before an Acting Veterans Law Judge of the Board (Travel Board hearing).  The hearing transcript is associated with the claims file.  In January 2012, the Board advised the Veteran that the Acting Veterans Law Judge that had conducted the hearing since had retired and, therefore, that he could request another hearing before a different Veterans Law Judge who, in turn, would ultimately decide the appeal.  In February 2012, however, in response, the Veteran indicated he did not want another hearing.  

In March 2012, the Board granted a higher 30 percent rating for postoperative residuals of a right inguinal hernia repair effective November 4, 2009.  As of March 3, 2010, the Veteran had a temporary total (i.e., temporary 100 percent) convalescent rating under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30").  And as of May 1, 2010, his rating returned to zero percent (noncompensable).  An Appeals Management Center (AMC) decision later that month implemented the Board's decision granting that additional compensation.

In a subsequent August 2012 rating decision, also on remand, the AMC granted service connection additionally for a left inguinal hernia as secondary to the service-connected right inguinal hernia repair.  So the disability began being evaluated, instead, as "bilateral" (i.e., right and left) inguinal hernia repair with a 10 percent rating (rather than 0 percent rating) as of May 1, 2010.

In February 2014 the Board resultantly recharacterized the appeal as entitlement to an increased rating for bilateral postoperative inguinal hernia repair, rated as 
30-percent disabling prior to March 3, 2010, and in excess of 10 percent from May 1, 2010, onwards.  The claim was remanded for further development, however.  

In September 2016 the Board again recharacterized the issue to address distinct time periods within the appeal period.  The Board denied entitlement to a rating greater than 30 percent for bilateral inguinal hernia, with postoperative residuals of a repair on the right, prior to March 3, 2010.  The Board acknowledged the temporary total disability rating of 100 percent based on the need for convalescence for the intervening period from March 3, 2010 to May 1, 2010.  The Board granted a rating of not more than 20 percent for the immediately succeeding period from May 1, 2010 to April 5, 2014.  But the Board denied a rating greater than 10 percent for the period from April 5, 2014 to July 22, 2014.  The ancillary issue of entitlement to a rating greater than 10 percent since July 22, 2014, was remanded for still further development.

The development requested in that September 2016 remand since has been completed; there has been acceptable substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


In an April 2017 rating decision, the RO, in part, reduced the rating for the bilateral inguinal hernia repair at issue from 10 percent to zero percent (noncompensable), effective January 11, 2017.  The Board consequently has recharacterized the appeal to account for these different ratings - 10 versus 0 percent - at the different times that must be considered.  Note also, however, that the Veteran has a separate rating, albeit of just 0 percent, for a scar as a residual of his hernia repair.  That additional rating took effect on January 4, 2017.

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  For the period beginning July 22, 2014 through January 11, 2017, the most probative evidence of record, meaning the most competent and credible, is against finding that the Veteran had a bilateral small, postoperative, recurrent hernia, or a bilateral unoperated irremediable hernia, not well supported by truss or readily reducible. 

2.  For the additional period at issue beginning on January 11, 2017, the most probative evidence of record, again meaning the most competent and credible, is against finding that he has had a bilateral postoperative recurrent, readily reducible hernia well supported by truss or belt.



CONCLUSIONS OF LAW

1.  For the initial period at issue from July 22, 2014 to January 11, 2017, the criteria are not met for a rating greater than 10 percent for the postoperative residuals of the bilateral inguinal hernia repairs.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

2.  Since January 11, 2017, the criteria also are not met for a rating greater than zero percent (so for a compensable rating) for this service-connected disability.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The Veteran received timely and adequate notice in November 2009, following his claim for an increased rating.  He has been afforded three VA compensation examinations assessing and reassessing the severity of his disability.  The examinations, especially when considered collectively, so in the aggregate, are adequate, as the examiners thoroughly considered the relevant history of his symptoms, physically examined him, and provided sufficiently-detailed findings in relation to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither he nor his representative has asserted that any additional relevant records need to be obtained or additional examinations scheduled.

Legal Criteria and Analysis

The Veteran's bilateral inguinal hernias are currently rated as follows:  10 percent from April 5, 2014, and zero percent (noncompensable) from January 11, 2017.

The Veteran contends that an increased evaluation for this service-connected disability is warranted, owing to its severity and consequent impact on his functioning.  He asserts that, from July 22, 2014, his functional limitations due to this disability are that he could not lift more than 10-15 pounds or bend or twist certain ways without feeling like his hernia was popping out, and that he experienced pain and bulging in his right groin when lifting over 10 pounds.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  

Where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  And as already alluded to, according to Fenderson and Hart separate ratings may be assigned for separate periods of time based on the facts found; in other words the rating may be "staged" to compensate the Veteran for occasions when it has been more severe than at others.  

When a reasonable doubt arises regarding the degree of disability, this doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Whether competent lay versus medical evidence is needed to support the claim is a case-by-case determination, largely dependent on the type of condition at issue (simple versus complex).  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).


Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  As a means of comparison, competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson generally is incapable of opining on matters requiring medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's bilateral inguinal hernia and its consequent residuals are evaluated under Diagnostic Code 7338.  Under this Code, inguinal hernias are rated as follows:  small, reducible, or without true hernia protrusion (noncompensable); not operated, but remediable (noncompensable); postoperative recurrent, readily reducible and well supported by truss or belt (10 percent); small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible (30 percent); and large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable (60 percent).  38 C.F.R. § 4.114, Diagnostic Code 7338. 

A note in Diagnostic Code 7338 indicates to add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  Id.

An additional, separate compensable evaluation under Diagnostic Code 7804 is warranted when residual scars are unstable or painful.


For the Period July 22, 2014 to January 11, 2017

The Veteran underwent a VA compensation examination in January 2016.  He reported to the examiner that he could not lift more than 10-15 pounds or bend or twist a certain way without it feeling like the hernia was popping out.  The examiner noted the Veteran had undergone surgery on his right side in 1996 and left side in 2010.  The examiner also noted there was no true hernia protrusion on the right side and no hernia detected on the left side and that there was no indication for a supporting belt.  Although the Veteran had scars relating to his hernia, they were not noted to be painful or unstable, or exceeding 39 cm (6 square inches) in size and configuration.  The examination did not reveal any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the hernia.  The examiner observed that a fullness was palpable over the right inguinal hernia scar with increased abdominal pressure, but that it was not a true herniation.  The examiner acknowledged the hernia impacted the Veteran's ability to work by limiting his bending and lifting.

The Veteran underwent another VA compensation examination in March 2016.  The 1996 and 2010 hernias were again noted by the examiner.  On physical examination, there was no hernia detected on the right or left side and no indication for a supporting belt.  The examiner did not find any other pertinent physical findings, complications, conditions, signs or symptoms related to his hernia.  Residual scars again were observed, but as before they were not painful or unstable or exceeding 39 cm (6 square inches) in size and configuration.  And unlike previously, the examiner indicated the Veteran's hernia condition did not impact his ability to work.  No functional limitations were noted or otherwise observed.

Those examination findings do not support a rating higher than 10 percent for the period July 22, 2014 to January 11, 2017.  Even though hernias were not detected and there was no evidence of a true hernia protrusion on the right or left, all of which supports a rating of less than 10 percent, the Veteran's rating of 10 percent will not be reduced - at least for this initial period at issue.  38 C.F.R. § 3.105.

In making this determination, the Board gave the VA examination results the most weight.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  There was no reason to question or challenge the competency of the medical examiner.  Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 
1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159 (a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Although the Veteran is competent to report his symptoms under 38 C.F.R § 3.159(a)(2), and his complaints are credible that his bilateral inguinal hernia prevented him from lifting objects over 10 pounds and that he felt like the hernia was popping out when he bent or twisted a certain way, the requirements for a rating evaluation higher than 10 percent, that is, evidence of a postoperative recurrent, readily reducible inguinal hernia that is well supported by truss or belt, were not met.  Consider also that the degrees of disability provided in the rating codes are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the several grades of the disability.  34 C.F.R § 4.1.


For the Period since January 11, 2017

The Veteran underwent a third VA compensation examination in January 2017.  He complained that he experienced ongoing pain and the feeling of bulging in his right groin after lifting over 10 pounds, and that it impacted his ability to work.  The examiner noted that the Veteran had inguinal hernia repair in 1966 and that the hernia reoccurred and was repaired a second time laparoscopically in 2010.  The examiner also noted there was no hernia on the right and left sides and there was no indication for a supporting belt.  Although the Veteran had a scar relating to his hernia, it was not painful or unstable and did not exceed 39 cm (6 square inches).  The examination did not reveal any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the hernia.  The examiner conceded the Veteran's hernia impacted his ability to work because of pain and the feeling of bulging in the right groin area when lifting over 10 pounds.  The examiner also noted that a computed tomography (CT) scan dated in April 2016 showed a small fat-containing left inguinal hernia that was similar to the one seen in 2013 that was essentially normal.  There was no evidence of hernia recurrence or convincing evidence of bowel containing inguinal hernias.  

Here again the Board gives that January 2017 VA examination report the most probative weight in determining that the evidence does not support a rating exceeding zero percent (noncompensable) during this succeeding period at issue.  Although the Veteran is competent to report his symptoms and his complaints are credible, the requirements for a rating evaluation higher than zero percent (noncompensable), that is, evidence of a postoperative recurrent, readily reducible inguinal hernia that is well supported by a truss or belt, are not met.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this decision on the Veteran's claim, the Board has considered the doctrine of reasonable doubt.  The preponderance of the competent and credible (therefore probative) evidence, however, is against the Veteran's claim; therefore, this doctrine is inapplicable.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

For the period from July 22, 2014 to January 11, 2017, a rating higher than 10 percent is not warranted for the postoperative residuals of the bilateral inguinal hernia repairs.  [An additional, separate, compensable evaluation under Diagnostic Code 7804 also is not warranted because the residual scars were not painful or unstable.]

For the period since July 11, 2017, a rating higher than zero percent (in other words a compensable rating) is not warranted for the postoperative residuals of the bilateral inguinal hernia repairs.  [Also, an additional, separate, compensable evaluation under Diagnostic Code 7804 is not warranted because the residual scars are not painful or unstable.]




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


